1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   DONALD L. LYTLE,                       No. 2:18-cv-1628 WBS EFB
13               Plaintiff,

14        v.                                MEMORANDUM AND ORDER RE:
                                            MOTION TO REMAND
15   FORD MOTOR COMPANY, a Delaware
     Corporation; FOLSOM LAKE FORD,
16   INC., a California corporation,
     dba FOLSOM LAKE FORD; and DOES 1
17   through 10, inclusive,

18               Defendant.

19

20                              ----oo0oo----

21             Plaintiff Donald Lytle initiated this lawsuit against

22   Ford Motor Company (“Ford”); Folsom Lake Ford, Inc. (“Folsom

23   Lake”); and Does 1 through 10, inclusive, alleging causes of

24   action under California’s Song-Beverly Consumer Warranty Act,

25   Civil Code §§ 1790-1795.5 (“Song-Beverley”); and claims for

26   concealment, misrepresentation, and negligent repair.      Presently

27   before the court is plaintiff’s Motion to Remand. (Docket No. 8.)

28   I.   Factual and Procedural Background
                                        1
1               Plaintiff, a citizen of California, purchased a 2008

2    Ford-F250 (“the Subject Vehicle”) from Downtown Ford Sales in

3    Sacramento.   (Decl. of Mitch Rosensweig ¶ 3 (Docket No. 8-1).)

4    Plaintiff alleges that defendant Ford, a Delaware corporation

5    with its principal place of business in Michigan (Notice of

6    Removal ¶ 22.), provided express warranties that accompanied the

7    sale of the vehicle.    (Compl. ¶ 9 (Docket No. 1-1).)        According

8    to plaintiff’s allegations, pursuant to those warranties, Ford

9    agreed to preserve the performance of the Subject Vehicle or

10   provide compensation if necessary.      (Id.)

11              Plaintiff further alleges that the Subject Vehicle was

12   delivered to him with serious defects and developed other such

13   defects over time, all of which were in nonconformity with the

14   warranty agreement.    (Id.)   Specifically, plaintiff alleges that

15   the 6.4L Engine in the Subject Vehicle is defective in its design

16   and/or manufacture and that Ford knew of and concealed the

17   engine’s defects.     (Id. ¶¶ 26–51.)   Against defendant Folsom

18   Lake, plaintiff alleges that defendant breached its duty to

19   plaintiff to properly store, prepare, and repair the Subject

20   Vehicle.   (Id. ¶ 169.)
21              Plaintiff brought suit in state court against all

22   defendants on May 1, 2018.     (Id. ¶ 1.)    Defendants removed this

23   action to this court on June 5, 2018.       (Docket No. 1.)     Plaintiff

24   now seeks remand to state court and attorneys’ fees incurred in

25   connection with this motion.     (Docket No. 8.)    Defendants oppose

26   plaintiff’s motion to remand.    (Docket No. 9.)
27   II.   Discussion

28              “[A]ny civil action brought in a State court of which
                                        2
1    the district courts of the United States have original

2    jurisdiction, may be removed by the defendant or the defendants,

3    to the district court of the United States for the district ...

4    where such action is pending.”    28 U.S.C. § 1441(a).   However, if

5    “it appears that the district court lacks subject matter

6    jurisdiction, the case shall be remanded.”    28 U.S.C. § 1447(c).

7    On a motion to remand, the defendant bears the burden of showing

8    by a preponderance of the evidence that federal jurisdiction is

9    appropriate.    Geographic Expeditions, Inc. v. Estate of Lhotka,

10   599 F.3d 1102, 1107 (9th Cir. 2010) (internal citation omitted).

11             Federal courts have original jurisdiction over cases

12   where complete diversity exists between the parties and the

13   amount in controversy exceeds $75,000, exclusive of interest and

14   costs.   28 U.S.C. § 1332(a).   Here, the parties do not dispute

15   that the amount in controversy exceeds $75,000.    The remaining

16   issue, therefore, is whether complete diversity exists.

17             To satisfy the requirements for complete diversity,

18   “each of the plaintiffs must be a citizen of a different state

19   than each of the defendants.”     Morris v. Princess Cruises, Inc.,

20   236 F.3d 1061, 1067 (9th Cir. 2001) (citing Caterpillar Inc. v.
21   Lewis, 519 U.S. 61, 68 (1996)).    On the face of plaintiff’s

22   Complaint, it appears that complete diversity does not exist

23   between all parties as Folsom Lake and plaintiff are both

24   citizens of California.   (See Def.’s Opp’n to Pls.’ Mot. for

25   Remand at 2.)   Nevertheless, Ford argues that Folsom Lake is a

26   fraudulently joined defendant and that the court should therefore
27   disregard its citizenship for purposes of determining diversity

28   jurisdiction.   (Id. at 2–3.)
                                        3
1         A.   Fraudulent Joinder

2              A non-diverse defendant may be disregarded for purposes

3    of complete diversity if that defendant was fraudulently joined.

4    Hamilton Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206

5    (9th Cir. 2007).    A plaintiff has fraudulently joined a defendant

6    when the “plaintiff fails to state a cause of action against a

7    resident defendant, and the failure is obvious according to the

8    settled rules of the state.”    McCabe v. Gen. Foods Corp., 811

9    F.2d 1336, 1339 (9th Cir. 1987).     There is a general presumption

10   against a finding of fraudulent joinder, and the removing party

11   must prove by clear and convincing evidence that joinder was

12   fraudulent.     Hamilton Materials Inc., 494 F.3d at 1206.   If there

13   is a “non-fanciful possibility that the plaintiffs can state a

14   claim against the non-diverse defendant, the [district] court

15   must remand.”    Vu v. Ortho–McNeill Pharm., Inc., 602 F.Supp.2d

16   1151, 1154 (N.D. Cal. 2009).

17             Plaintiff’s only claim against resident defendant

18   Folsom Lake is for negligent repair.    The elements of negligence

19   are duty, breach, causation, and damages.     Burgess v. Superior

20   Court, 2 Cal.4th 1064, 1072 (1992).     Ford argues that plaintiff
21   has not alleged sufficient facts to support its negligence claim.

22   (Def.’s Opp’n to Pls.’ Mot. for Remand at 2.)1    That argument is

23
          1    Ford also argues that it “believes plaintiff has no
24   intention of prosecuting a negligence claim against Folsom Lake
     Ford.” (Id.) First, such speculation is insufficient to support
25   diversity jurisdiction. Second, regardless of plaintiff’s
26   intent, if there is any possibility that plaintiff could
     establish liability against Folsom Lake, joinder is not
27   fraudulent. See Verduzco v. Ford Motor Co., No. 1:13-CV-01437-
     LJO-BA, 2013 WL 5739094, at *8 (E.D. Cal. Oct. 22, 2013), adopted
28   by No. 1:13-CV-01437-LJO-BA, 2013 WL 6053833 (E.D. Cal. Nov. 15,
                                     4
1    unavailing.   Plaintiff has alleged that Folsom Lake repaired his

2    vehicle on numerous occasions and that, during those repairs, it

3    failed to act in accordance with relevant industry standards,

4    causing plaintiff damage.   (Compl. ¶¶ 166–170.)     These

5    allegations set forth the circumstances of each repair.       (Id. ¶¶

6    59–69.)

7              Regardless, the relevant inquiry is only whether

8    plaintiff could state a claim against Folsom Lake on any legal

9    theory.   See Grancare, LLC v. Thrower by and through Mills, 889

10   F.3d 543, 548 (9th Cir. 2018).     A court will likely grant leave

11   to amend if any allegations are found to be insufficient on a

12   motion to dismiss.   Tasch v. Ford Motor Co., No. CV 18-380-R,

13   2018 WL 3956493, at *1 (C.D. Cal. Aug. 16, 2018).      California law

14   is not so settled that a plaintiff could not possibly recover

15   against a dealership for negligent repair of a vehicle.       See

16   Forward-Rossi v. Jaguar Land Rover N. Am., LLC, No.

17   216CV00949CASKSX, 2016 WL 3396925, at *4 (C.D. Cal. June 13,

18   2016) (finding the same).

19        B.   Rule 21

20             The general rule is that jurisdiction is based on facts
21   that exist at the time of filing.      Righthaven LLC v. Hoehn, 716

22   F.3d 1166, 1171 (9th Cir. 2013).       One exception to this general

23   rule is that federal courts may dismiss dispensable nondiverse

24   parties to cure jurisdictional defects.      See Newman-Green, Inc.

25   v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989).      Accordingly, Ford

26   argues that this court should sever plaintiff’s claim against
27

28   2013).
                                        5
1    Folsom Lake pursuant to Federal Rules of Civil Procedure 21

2    (“Rule 21”) as Folsom Lake is a dispensable nondiverse party.

3              Dismissal of dispensable nondiverse parties should be

4    exercised sparingly after considering whether such dismissal will

5    prejudice any of the parties in the litigation.   See Newman–

6    Green, 490 U.S. at 837–38.   Assuming Folsom Lake is not an

7    indispensable party, circumstances here nevertheless strongly

8    militate against dismissing this action as against it for at

9    least two reasons.

10             First, severing Folsom Lake would defeat the purposes

11   of permissive joinder.   The primary purpose of joining multiple

12   parties is to promote trial convenience and to protect against

13   the inefficiency of multiple lawsuits.   League to Save Lake Tahoe

14   v. Tahoe Reg’l Planning Agency, 558 F.2d 914, 917 (9th Cir.

15   1977).   Here, the claims against both defendants are sufficiently

16   intertwined, factually and legally, such that severance would be

17   inconvenient and inefficient.   All of plaintiff’s claims against

18   both defendants involve the same vehicle, the same repairs, and

19   the same warranties.   Moreover, plaintiff’s Song-Beverly claim

20   against Ford requires that plaintiff have presented the Subject
21   Vehicle to either Ford or one of its representatives for repairs.

22   See Cal. Civ. Code § 1793.2(d).   As many of the repairs of the

23   Subject Vehicle were performed by Folsom Lake, it would be far

24   more convenient for plaintiff to present any claims related to

25   those repairs in the same case where he presents his claims

26   regarding the vehicle’s warranties.
27             Second, courts are reluctant to use Rule 21 “to contort

28   the pleadings of a lawsuit merely to confer federal
                                       6
1    jurisdiction.”    Zee Med. Distrib. Ass’n, Inc. v. Zee Med., Inc.,

2    23 F. Supp. 2d 1151, 1157 (N.D. Cal. 1998).    The plaintiff’s Rule

3    21 argument is “an improper end-run around courts’ rejection of

4    the fraudulent misjoinder doctrine.”    Hampton v. Insys

5    Therapeutics, Inc., 319 F. Supp. 3d 1204 (D. Nev. 2018).     Because

6    this court rejects defendant’s fraudulent joinder contention, it

7    will not use Rule 21 to unduly expand diversity jurisdiction.

8        C.      Costs and Attorneys’ Fees

9                If a case is improperly removed, “[a]n order remanding

10   the case may require payment of just costs and any actual

11   expenses, including attorney fees, incurred as a result of the

12   removal.”   28 U.S.C. § 1447(c).   An award of attorneys’ fees may

13   be appropriate where removal has been “sought for the purpose of

14   prolonging litigation and imposing costs on the opposing party,”

15   and “the standard for awarding fees should turn on the

16   reasonableness of the removal.”    Martin v. Franklin Capital

17   Corp., 546 U.S. 132, 140–41 (2005).     In other cases, this court

18   has declined to award attorneys’ fees incurred because of

19   improvident removal.    See, e.g., Taasan v. JPMorgan Chase Bank,

20   No. 2:18-CV-698 WBS EFB, 2018 WL 4027016 (E.D. Cal. Aug. 21,
21   2018); Hamblin v. Coinstar, Inc., No. CIVS07-1258 WBS KJM, 2007

22   WL 4181822 (E.D. Cal. Nov. 21, 2007).    District courts, however,

23   retain discretion to award attorneys’ fees if justified based on

24   the facts of a given case.    See Martin, 546 U.S. at 141.   The

25   facts and circumstances of this case persuade the court to award

26   fees.
27               Defendants relied on two grounds to argue that removal

28   was proper: fraudulent joinder and dismissal of a dispensable
                                        7
1    party pursuant to Rule 21.     Basing removal on fraudulent joinder

2    in this case was clearly improper given the facts of the case.

3    Ninth Circuit precedent makes it clear that the standard for

4    fraudulent joinder is not equivalent to that for Rule 12(b)(6).

5    Grancare, 889 F.3d at 549.     The relevant inquiry is whether there

6    is any possibility that plaintiff could state a claim against the

7    defendant, not whether the complaint necessarily does state a

8    claim.    See id. at 549–50.   While defendants argued that the

9    claims against Folsom Lake were insufficient,2 defendants never

10   argued that plaintiff could not recover from Folsom Lake under

11   any legal theory, and it was obvious that plaintiff could state a

12   claim.3   See Balcorta v. Twentieth Century-Fox Film Corp., 208

13   F.3d 1102, 1105 n.6 (9th Cir. 2000) (holding that an award of

14   attorneys’ fees is appropriate where removal was based on an

15   incorrect understanding of law).

16              Similarly, defendants’ arguments as to a Rule 21

17   dismissal of Folsom Lake bordered on the frivolous.     To assert

18   his warranty claims, plaintiff was required to allow defendants a

19   reasonable number of attempts to repair the Subject Vehicle.      See

20   Silvio v. Ford Motor Co., 109 Cal. App. 4th 1205, 1208 (2d Dist.
21

22
          2    This argument is specious because plaintiff’s complaint
     describes the circumstances of each repair, including those
23   performed by Folsom Lake, in great detail. (Compl. ¶¶ 59–69.)

24        3    The court is not unaware of the fact that Ford has
     repeatedly attempted unsuccessfully to remove cases to federal
25   court on fraudulent joinder grounds. See, e.g., Tasch v. Ford
26   Motor Co., No. CV 18-380-R, 2018 WL 3956493 (C.D. Cal. Aug. 16,
     2018). In most of those cases, the attempts are based on
27   arguments contrary to settled authority, which is impermissible.
     See Garbie v. Chrysler Corp., 8 F. Supp. 2d 814, 821 (N.D. Ill.
28   1998).
                                     8
1    2003).   Because Folsom Lake performed those repairs, Folsom Lake

2    is obviously a proper party in an action dealing with alleged

3    defects in that vehicle.     Under these facts and California law,

4    there was no reasonable argument supporting defendants’ position

5    that Folsom Lake was fraudulently joined or that the action

6    should be dismissed as against Folsom Lake simply to preserve

7    diversity.

8                 The court has reviewed plaintiff’s requested attorneys’

9    fees and expenses, and finds them to be reasonable.4

10                IT IS THEREFORE ORDERED that plaintiff’s Motion to

11   Remand (Docket No. 8.) be, and the same hereby is, GRANTED.

12   Plaintiff’s request to remand this case to the Superior Court of

13   the State of California, in and for the County of Sacramento, is

14   GRANTED.     Plaintiff’s request for attorneys’ fees and expenses is

15   GRANTED in the sum of $1,625.00.

16   Dated:   October 1, 2018

17

18

19

20
21

22

23

24

25        4    Defendants suggest that plaintiff be required to submit
26   a separate fee petition so defendants can review and respond do
     it. However, plaintiff has already attached a declaration to the
27   motion that sufficiently documents his fees, including the hours
     spent on the motion and counsel’s hourly rate, and defendants’
28   response suggests no grounds to reject plaintiff’s numbers.
                                     9
